Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
1.  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,719,325.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be anticipated by those of ‘325.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

2.  Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 14, the following limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
means for storing (line 2)
means for scheduling and distributing (line 3)
means for executing (line 4)
means for renaming (line 6)

claim 16, the following limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
means for indicating (line 3)

Regarding claim 17, the following limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
means for replacing (line 1)

Mere inclusion of words describing the overall function of the means prior to the “means for” does not connote sufficient structure to rebut the presumption of Applicant’s intention to invoke 35 U.S.C. 112(f). Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
means for storing – corresponds to “one or more physical registers (e.g., the physical registers 126), one or more other circuits or components configured to store an instruction execution result, or any combination thereof” ([0073] line 2-5)
means for scheduling and distributing – corresponds to “the control circuit 114, the out of order scheduler 221, one or more other circuits or components configured to distribute instructions, or any combination thereof” ([0074] line 3-6) 
means for executing – corresponds to “one or more of the execution paths 170-173, one or more of the execution units 180-183, one or more other circuits or components configured to execute an instruction, or any combination thereof” ([0074] line 6-9)
means for renaming – corresponds to “the register renaming circuit 134, the renaming table 136, one or more other circuits or components configured to rename means for storing, or any combination thereof” ([0075] line 2-4)
means for indicating – corresponds to “the hardware indirection pointer(s) 230, one or more other circuits or components configured to indicate that means for storing are architected means for storing, or any combination thereof” ([0076] line 4-7)
means for replacing – corresponds to “the decoder 202, the memory 204, one or more other circuits or components configured to replace an instruction with multiple sub- instructions, or any combination thereof” ([0077] line 3-5)

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.  Claims 1-6, 8-9, 13-16, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al (US 2014/0281368, cited in IDS dated July 7th, 2020), herein referred to as Ingle, in view of Meier et al (US 6,405,305, cited in IDS dated July 7th, 2020), herein referred to as Meier.

Regarding claim 1, Ingle teaches a very long instruction word (VLIW) processor comprising:
a control circuit (Fig 1) configured to:
	receive a VLIW packet (Fig 1, 102A) that includes a first number of instructions (Fig 1, 112-118) and to distribute the instructions to a second number of instruction execution paths (Fig 1, 120 & 122), the first number greater than the second number (instructions 112, 114, 116, 118 & execution paths 120, 122).
Ingle fails to teach wherein the processor comprises physical registers configured to store results of executing the instructions or a register renaming circuit coupled to the control circuit.
Meier teaches a VLIW processor comprising:
a control circuit configured to receive instructions (Fig 5, scheduler 314);
physical registers configured to store results of executing the instructions (Fig 5, register file 318); and
a register renaming circuit coupled to the control circuit (Fig 5, rename stages 310 & 312, 13:22-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ingle and Meier to implement an explicit scheduler as well as registers and register renaming.  These well-known and ubiquitous microprocessor components are used to achieve dynamic out-of-order execution when there are less execution units than 

Regarding claim 2, the combination of Ingle and Meier teaches the VLIW processor of claim 1, wherein the register renaming circuit is configured to indicate that a particular register of the physical registers is an instruction set defined register (Meier Fig 5, 16:49-62).

Regarding claim 3, the combination of Ingle and Meier teaches the VLIW processor of claim 1, wherein the control circuit is configured to schedule a first instruction of the VLIW packet to be executed at a first execution path during a first time period and a second instruction of the VLIW packet to be executed at the first execution path during a second time period that is after the first time period (Ingle Fig 2, 206 executed at time 222, 204 executed at time 226).

Regarding claim 4, the combination of Ingle and Meier teaches the VLIW processor of claim 3, wherein the first execution path is configured to store a first committable result of execution of the first instruction in a first register of the physical registers, and wherein the register renaming circuit is configured to indicate that the first register is an architected register in response to execution of the instruction resulting in a second committable result (Meier 15:32-47, 18:26-31).

Regarding claim 5, the combination of Ingle and Meier teaches the VLIW processor of claim 1, further comprising a single instruction execution path and wherein the second number is one (Ingle [0033], [0037]).

Regarding claim 6, the combination of Ingle and Meier teaches the VLIW processor of claim 1, wherein the register renaming circuit is configured to atomically commit the results of executing 

Regarding claim 8, Ingle teaches a method comprising:
receiving, at a processor that includes a second number of instruction execution paths, a packet that includes a first number of instructions that are to be committed atomically at the processor, the first number greater than the second number (Fig 1, VLIW packets with 4 instructions on 2 execution unit processor & [0161-0162]);
executing a first instruction of the packet during a first time period (Fig 2, inst 206, time 222);
writing a first result of executing the first instruction to a first register ([0044], [0055-0057]); 
after executing a second instruction of the packet during a second time period that is after the first time period (Fig 2, inst 204, time 226), writing a second result of executing the second instruction to a second register ([0044], [0055-0057]).
Ingle fails to teach wherein the method comprises indicating that a particular register of the physical registers is an instruction set defined register.
Meier teaches a method comprising indicating that a particular register of the physical registers is an instruction set defined register (Meier Fig 5, 16:49-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ingle and Meier to utilize register renaming and instruction set defined registers.  These well-known and ubiquitous microprocessor components are used to achieve dynamic out-of-order execution when there are less execution units than instructions, which may eliminate false WAR and WAW register dependencies, which is a well-known technique in the microprocessor art to increase instruction throughput and parallelism.  Therefore, the combination would merely entail a combination of known prior art elements to achieve predictable results, and would thus have been obvious to one of ordinary skill in the art.



Regarding claim 10, the combination of Ingle and Meier teaches the method of claim 9, wherein updating the hardware indirection pointer is performed as part of an indirection table update operation, the indirection table update operation performed in response to determining that execution of each of the instructions has generated a committable result (Meier 15:29-37), and wherein the indirection table update operation includes updating multiple hardware indirection pointers to indicate that registers storing the committable results are instruction set defined registers (Meier 15:20-37, 16:49-62). 

Regarding claim 13, the combination of Ingle and Meier teaches the method of claim 8, wherein results of executing each of the instructions of the packet are stored in particular physical registers, and wherein the results are atomically committed by updating one or more hardware indirection pointers to indicate that the particular physical registers are architected registers (Meier 15:20-37).

Claims 14, 15, and 16 are directed to an alternate apparatus embodiment of claims 1, 3, and 6, respectively.  Therefore, the rejections for claims 1, 3, and 6 above are applicable to claims 14, 15, and 16, respectively.

Claim 18 refers to a computer readable medium embodiment of the method embodiment of claim 8.  Therefore, the rejection for claim 8 above is applicable to claim 18.

4.  Claims 7, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle and Meier, and further in view of Codrescu et al (US 2011/0219212, cited in previous action), herein referred to as Codrescu.


Ingle and Meier fail to teach wherein the decoder is configured to replace an instruction of the VLIW packet with multiple sub-instructions.
Codrescu teaches a VLIW processor to process a VLIW packet wherein a decoder is configured to replace an instruction of the VLIW packet with multiple sub-instructions (Fig 1, block 104).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ingle and Meier with those of Codrescu to break up the instructions of the VLIW packet to sub-instructions in the decoder as this is merely an extension of the functionality of Ingle’s VLIW processor, which breaks up a VLIW packet into multiple sub-instructions to be executed in a variety of execution slots.  Doing so would merely entail a combination of known prior art elements to achieve predictable results.

Regarding claim 11, the combination of Ingle and Meier teaches the method of claim 8, further comprising executing each of the instructions prior to indicating that the first register is an instruction set defined register (Meier 14:26-46, bypass results before they are stored to register file).
Ingle and Meier fail to teach wherein the method comprising replacing an instruction of the VLIW packet with multiple sub-instructions.
Codrescu teaches a method to process a VLIW packet comprising replacing an instruction of the VLIW packet with multiple sub-instructions (Fig 1, block 104).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ingle and Meier with those of Codrescu to break up the instructions of the VLIW packet to sub-instructions in the decoder as this is merely an extension of the functionality of Ingle’s VLIW processor, which breaks up a VLIW packet into multiple sub-

Claim 17 refers to an apparatus embodiment of the VLIW processor embodiment of claim 7.  Therefore, the above rejection for claim 7 is applicable to claim 17.

Claim 20 refers to a computer readable medium embodiment of the method embodiment of claim 11.  Therefore, the above rejection for claim 11 is applicable to claim 20.

5.  Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ingle and Meier, and further in view of Berenbaum et al (US 7,096,343, cited in previous action), herein referred to as Berenbaum.

Regarding claim 12, the combination of Ingle and Meier teaches the method of claim 8.  Ingle and Meier fail to teach the method further comprising receiving a second packet after receiving the packet, the second packet including a group of instructions that are to be committed atomically at the processor, the group of instructions including a third instruction, and executing the third instruction during a third time period that is before the second time period.
Berenbaum teaches a method for processing VLIW packets comprising receiving a second packet after receiving the packet, the second packet including a group of instructions that are to be committed atomically at the processor, the group of instructions including a third instruction, and executing the third instruction during a third time period that is before the second time period (Fig 10A & 10B, 7:5-067, 8:5-9, TB[n+1] operations executed during a third time period before last operation of TA[n]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ingle and Meier with those of Berebaum to allow for the processor to fetch and execute additional instruction packets out of order.  While Ingle does not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182